             Case 19-10289-LSS   Doc 2853-4   Filed 01/27/21   Page 1 of 16




                                     EXHIBIT D

                                 Liquidation Analysis




US-DOCS\120811663.4
             Case 19-10289-LSS          Doc 2853-4        Filed 01/27/21      Page 2 of 16




                                         Liquidation Analysis

1) Introduction

        The Debtors, with the assistance of their restructuring, legal, and financial advisors, have
prepared this hypothetical Liquidation Analysis in connection with the Debtors’ Plan and
Disclosure Statement pursuant to chapter 11 of the Bankruptcy Code.1 The Liquidation Analysis
indicates the estimated recoveries that may be obtained by Classes of Claims and Equity Interests
in a hypothetical liquidation pursuant to chapter 7 of the Bankruptcy Code upon disposition of
assets as an alternative to the Plan. Accordingly, asset values discussed herein may be different
than amounts referred to in the Plan. In addition, ITI is included in the Liquidation Analysis even
though ITI does not intend to file a chapter 11 bankruptcy petition unless holders of Claims in
Class 4 vote to accept the Plan.

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires
that the Bankruptcy Court find, as a condition to confirmation of the Plan, that each holder of a
Claim or Equity Interest in each Impaired Class: (i) has accepted the Plan; or (ii) will receive or
retain under the Plan property of a value, as of the Effective Date, that is not less than the amount
that such Person would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy
Code. In order to make these findings, the Bankruptcy Court must: (1) estimate the cash proceeds
(the “Liquidation Proceeds”) that a chapter 7 trustee (the “Trustee”) would generate if each
Debtor’s chapter 11 case was converted to a chapter 7 case on the Effective Date and the assets of
such Debtor’s Estate were liquidated; (2) determine the distribution (the “Liquidation
Distribution”) that each holder of a Claim or Equity Interest would receive from the Liquidation
Proceeds under the priority scheme dictated in chapter 7; and (3) compare each holder’s
Liquidation Distribution to the distribution under the Plan that such holder would receive if the
Plan were confirmed and consummated. Accordingly, asset values discussed herein may be
different than amounts referred to in the Plan. The Liquidation Analysis is based upon certain
assumptions discussed herein and in the Disclosure Statement.

      THE DEBTORS MAKE NO REPRESENTATIONS OR WARRANTIES REGARDING
THE ACCURACY OF THE ESTIMATES AND ASSUMPTIONS CONTAINED HEREIN, OR
A TRUSTEE’S ABILITY TO ACHIEVE FORECASTED RESULTS. IN THE EVENT THAT
THE CHAPTER 11 CASES ARE CONVERTED TO A CHAPTER 7 LIQUIDATION, ACTUAL
RESULTS COULD VARY MATERIALLY FROM THE ESTIMATES AND PROJECTIONS
SET FORTH IN THE LIQUIDATION ANALYSIS.

2) Basis of Presentation

         The Liquidation Analysis has been prepared assuming that the Debtors’ chapter 7
liquidation would commence on or about July 31, 2021 (the “Liquidation Date”). The pro forma
values referenced herein are projected as of July 31, 2021. The Liquidation Analysis assumes
that if the Plan is not confirmed at the Confirmation Hearing likely to occur 30 to 120 days prior

1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor
Affiliates Under Chapter 11 of the Bankruptcy Code (the “Plan”).




US-DOCS\120911017.1
              Case 19-10289-LSS         Doc 2853-4        Filed 01/27/21      Page 3 of 16




to the Liquidation Date, the Chapter 11 Cases would convert to a chapter 7 liquidation. The
Liquidation Analysis was prepared on a legal entity basis for each Debtor and summarized into a
consolidated report.

         For the North American Debtors, the Liquidation Analysis assumes the sale of substantially
all of the North American Debtors’ assets (the “Sale”) will close on or around January 31, 2021.
For ITI, the Liquidation Analysis represents an estimate of recovery values and percentages based
upon a hypothetical liquidation if a trustee were appointed by the Bankruptcy Court to convert
assets into cash. The determination of the hypothetical proceeds from the liquidation of assets is
a highly uncertain process involving the extensive use of estimates and assumptions that, although
considered reasonable by management and their advisors, are inherently subject to significant
business, economic, and competitive uncertainties and contingencies beyond the control of the
Debtors and their management team. The Liquidation Analysis should be read in conjunction
with the assumptions, qualifications, and explanations set forth in the Disclosure Statement and
the Plan in their entirety as well as the notes and assumptions set forth below.

        The Liquidation Analysis assumes a timeline in which:

             The Sale closes on or around January 31, 2021;

             On the Liquidation Date, the North American debtors commence orderly wind-down
              procedures over a 3-month period to wind-down the estate at which point all book-
              keeping and claims distributions are finalized by October 31, 2021;

             on the Liquidation Date, ITI converts existing raw materials to finished goods for sale
              to customers over a 1-month period, ceasing operations by August 31, 2021; and

             all ITI assets are assumed to be sold and book-keeping is finalized by November 30,
              2021, over a 3-month period following the cessation of operations.

        In preparing the Liquidation Analysis, the Debtors have estimated an amount of Allowed
Claims – except that no value has been estimated for Claims in Class 4 for the reasons set forth in
Note T below – or Equity Interests for each Class of claimants based upon a review of the Debtors’
balance sheets as of October 31, 2020, adjusted for estimated balances as of the Liquidation Date
where needed. The estimate of Allowed Claims in the Liquidation Analysis is based on the par
value of each of these Claims. The estimate of the amount of Allowed Claims and Equity Interests
set forth in the Liquidation Analysis should not be relied upon for any other purpose, including,
without limitation, any determination of the value of any distribution to be made on account of
Allowed Claims and Equity Interests under the Plan. The actual amount of Allowed Claims and
Equity Interests could be materially different from the amount of Claims estimated in the
Liquidation Analysis.2



2
 For example, the cessation of business in a liquidation is likely to trigger certain claims that otherwise
would not exist under a chapter 11 plan absent a liquidation.




                                                    2
US-DOCS\120911017.1
                Case 19-10289-LSS         Doc 2853-4      Filed 01/27/21    Page 4 of 16




        For the avoidance of doubt, the Liquidation Analysis does not:

                include estimates for the tax consequences that may be triggered upon the liquidation
                 and sale of assets in the manner described above (although such tax consequences
                 may be material);

                assign value to Claims in Class 4 for the reasons discussed in Note T;

                estimate insurance or indemnity recoveries, including potential recoveries associated
                 with the J&J Indemnification Obligations, for purposes of determining the Liquidation
                 Proceeds, as the Debtors do not expect that insurance or indemnification recoveries
                 would be higher in a chapter 7 liquidation than they would be pursuant to the Plan;

                include recoveries resulting from any potential preference, fraudulent transfer, or
                 other litigation or avoidance actions; given the complexities in calculating such
                 estimates, and the costs associated with prosecuting such actions, any potential
                 recoveries were assumed to be negligible; or

                include recoveries potentially attributable to claims that are being settled under the
                 Plan or pursuant to separate settlement agreements (e.g., claims against Imerys S.A.,
                 Rio Tinto and Zurich, or Cyprus) as the Debtors assume that the value attributable to
                 such claims will be less in the context of a chapter 7 liquidation given that (i) any
                 recoveries on such claims will be offset by substantial legal costs associated with
                 prosecuting the claims and (ii) the settling parties would not be entitled to the same
                 injunctions and releases in the context of a chapter 7 liquidation.

3) Liquidation Process

        This Liquidation Analysis assumes that substantially all of the assets of the North American
Debtors have been disposed of pursuant to the Sale. As such, a Trustee would not be required to
liquidate any material assets of the North American Debtors, but would still be required to oversee
all other aspects associated with the winding down the North American Debtors’ Estates over a 3-
month period. The Trustee’s mandate would primarily include:

               Oversight of the liquidation process and the related costs, including wind-down costs,
                and Trustee, professional, and other administrative fees; and

               Distribution of net proceeds to creditors in accordance with the priority scheme under
                chapter 7 of the Bankruptcy Code.

        ITI’s hypothetical liquidation would be conducted in a chapter 7 environment with the
Trustee managing ITI’s Estate to maximize recovery in an expedited process. The Trustee’s initial
step would be to develop a liquidation plan to generate proceeds from the sale of entity specific
assets for distribution to creditors. The three major components of ITI’s liquidation are as follows:

               generation of cash proceeds from asset sales, largely sold on a piecemeal basis;




                                                     3
US-DOCS\120911017.1
             Case 19-10289-LSS           Doc 2853-4       Filed 01/27/21       Page 5 of 16




            costs related to the liquidation process, such as personnel retention costs, severance,
             Estate wind-down costs and Trustee, professional, and other administrative fees; and

            distribution of net proceeds generated from asset sales to the holders of Claims and
             Equity Interests in accordance with the priority scheme under chapter 7 of the
             Bankruptcy Code.3

4) Distribution of Net Proceeds to Claimants

       Any available net proceeds would be allocated to the applicable holders of Claims and
Equity Interests in strict priority in accordance with section 726 of the Bankruptcy Code:

            Secured Claims: includes claims arising from post-petition contract claim at ITA and
             capital leases and auto leases at ITI.

            Chapter 11 Administrative Expense and Priority Claims: includes post-petition
             liabilities,4 priority taxes, and restructuring professional fees.

            Unsecured Claims: includes contract rejection claims, trade claims, environmental
             liabilities, and various other unsecured liabilities.

            Talc Personal Injury Claims: includes claims against one or more of the Debtors
             directly or indirectly arising out of or relating to the presence of or exposure to talc or
             talc-containing products based on alleged acts or omissions of the Debtors or any other
             entity for whose conduct the Debtors have or are alleged to have liability, prior to the
             Effective Date.

            Intercompany Claims: includes claims held by both non-debtor affiliates and other
             Debtors.

            Existing Equity Interests: includes any equity security in a Debtor as defined in section
             101(16) of the Bankruptcy Code, including all common stock or units, preferred stock
             or units, or other instruments evidencing an ownership interest in any of the Debtors.

5) Conclusion

         The Debtors have determined, as summarized in the following analysis, upon the Effective
Date, the Plan will provide all holders of Claims and Equity Interests with a recovery (if any) that
is not less than what they would otherwise receive pursuant to a liquidation of the Debtors under


3
  The liquidation process would include a reconciliation of claims asserted against the Estates to determine
the Allowed Claim amount per Class.
4
  The Liquidation Analysis assumes that all employees of the North American Debtors will be transferred
to the Buyer pursuant to the Sale. Accordingly, post-petition vacation and severance costs contained within
the analysis correspond to ITI’s employees. For the avoidance of doubt, this Liquidation Analysis is a
hypothetical analysis, and the Sale of the North American Debtors’ assets to Magris Resources Canada Inc.
pursuant to the Sale Order has not yet closed.



                                                     4
US-DOCS\120911017.1
             Case 19-10289-LSS          Doc 2853-4        Filed 01/27/21      Page 6 of 16




chapter 7 of the Bankruptcy Code, and as such believe that the Plan satisfies the requirement of
section 1129(a)(7) of the Bankruptcy Code.

        Under the proposed Plan, holders of Unsecured Claims would be paid in full, and the Talc
Personal Injury Trust would receive contributions of at least (i) $75 million plus any remaining
portion of the Sale Proceeds (up to $223 million) on the Effective Date pursuant to the Imerys
Settlement (subject to the Contingent Contribution and certain reductions described in the Plan);5
(ii) $340 million pursuant to the Rio Tinto/Zurich Settlement; and (iii) $130 million pursuant to
the Cyprus Settlement. In a liquidation under chapter 7 of the Bankruptcy Code, there is no
guarantee that any of the funds to be paid pursuant to the Imerys Settlement, the Rio Tinto/Zurich
Settlement, or the Cyprus Settlement would be available for distribution to holders of Talc Personal
Injury Claims.




5
  In addition, pursuant to the Imerys Settlement, the Imerys Non-Debtors will contribute (i) $5 million for
the payment of Allowed Claims in Class 3 against the North American Debtors, and (b) $2.5 million, which
represents the balance of the Intercompany Loans, to fund administrative expenses during the pendency of
the Chapter 11 Cases.



                                                    5
US-DOCS\120911017.1
                             Case 19-10289-LSS       Doc 2853-4     Filed 01/27/21    Page 7 of 16




The following Liquidation Analysis should be reviewed with the accompanying notes. The following tables reflect the rollup of the
deconsolidated liquidation analysis for the Debtors.




                                                               6
US-DOCS\120911017.1
                      Case 19-10289-LSS    Doc 2853-4     Filed 01/27/21    Page 8 of 16




                              [Remainder of This Page Intentionally Left Blank]




                                                     7
US-DOCS\120911017.1
             Case 19-10289-LSS          Doc 2853-4      Filed 01/27/21       Page 9 of 16




Specific Notes to the Liquidation Analysis

Net Liquidation Proceeds6

            Note A - Cash & Cash Equivalents
             o Consists of rollforward of book cash as of the Liquidation Date for all legal entities.
             o Includes all cash held at SunTrust, Royal Bank of Canada, Signature Bank, Société
                Générale Italy, and Intesa Sanpaolo.
             o The projected cash balance for the North American Debtors as of July 31, 2021
                reflects proceeds from the Sale and any additional pro forma cash activity through
                the Liquidation Date.
             o The projected cash balance for ITI as of July 31, 2021 is based on the latest pro
                forma business plan projections prepared by ITI and its advisors.
             o The Debtors estimate a 100% recovery of the pro forma balance of cash.

            Note B - Accounts Receivable
             o The analysis assumes the North American Debtors’ accounts receivable balances
                will be conveyed to the Buyer as part of the Sale; therefore no recoverable value is
                projected.
             o The negative adjustments to accounts receivable reflect the Sale of the North
                American Debtors’ assets. As the Sale is expected to close prior to the Liquidation
                Date, these assets are not reflected in the pro forma balance.
             o The only remaining accounts receivable on the Liquidate Date is accounts
                receivable for ITI.
             o For ITI:
                     Accounts receivable consists of accrued revenue, which is assumed to be
                        paid in the ordinary course on 30 to 60 day payment terms.
                     The projected accounts receivable balances as of July 31, 2021 is based on
                        the latest pro forma business plan projections prepared by the Debtors and
                        its advisors.
                     The analysis assumes that a chapter 7 Trustee would retain certain existing
                        staff to handle collection efforts for outstanding trade accounts receivable
                        for the entities undergoing liquidation.
                     There are high risks with collecting accounts receivable once a liquidation
                        is announced.
                     The adjustments to collections reflect the potential costs of litigation if
                        customers do not pay or delay payments, customers attempting to offset
                        payables due to business disruption, contract breach expenses as a result of
                        the cessation of operations, and other offset risks.
                     The Debtors estimate the liquidation recovery value of accounts receivable
                        is 79% to 89% of the pro forma value.



6
 Estimated net Liquidation Proceeds do not include an estimate for rights to insurance or indemnification
proceeds as the Debtors do not expect that insurance or indemnification recoveries would be higher in a
chapter 7 liquidation than they would be pursuant to the Plan.



                                                   8
US-DOCS\120911017.1
            Case 19-10289-LSS         Doc 2853-4      Filed 01/27/21     Page 10 of 16




            Note C - Intergroup Loan
             o Consists of prepetition amounts owed from non-debtor affiliates.
             o The negative adjustments to the intergroup loan reflect the Sale of the North
                American Debtors’ assets. As the Sale is expected to close prior to the Liquidation
                Date, these assets are not reflected in the pro forma balance.
             o The projected parent receivable balance as of July 31, 2021 is based on the latest
                pro forma business plan projections prepared by the Debtors and its advisors and
                reflects draws against the balance for liquidity purposes to fund operations.
             o The Debtors estimate a 100% recovery of the pro forma balance of the intergroup
                loan.

            Note D - Inventory
             o The analysis assumes the North American Debtors’ inventory will be conveyed to
                the Buyer as part of the Sale; therefore no recoverable value is projected as to the
                North American Debtors.
             o For ITI:
                     Inventory includes raw materials, spare parts, and finished goods. ITI holds
                        no goods on consignment.
                     Inventory is held across multiple locations and includes multiple SKUs and
                        types.
                     Recovery percentages were estimated based on turnover metrics, days on
                        hand, recent market price, and discussions with management.
                     Recovery percentages for finished goods assumed assets are sold in a fire-
                        sale scenario.
                     Recovery percentages for raw materials reflect recovery against pro forma
                        balances after adjustment for conversion of raw materials to finished goods
                        during the post-conversion cash flow period.
                     The Debtors estimate the liquidation recovery value of inventory is 32% to
                        45% of the pro forma value.

            Note E - Other Current Assets
             o Other current assets primarily include amounts owed from other Debtors, amounts
                owed from non-debtor affiliates, prepaid expenses, and other receivables.
             o For both Debtor and non-debtor affiliate balances, debit balances located on the
                liability side of balance sheet were re-classed to receivables.
             o Debtor and non-debtor affiliate receivable balances were offset by post-petition
                payable balances at the legal entity level.
             o It is assumed that all prepaid expenses corresponding to the North American
                Debtors will be conveyed to the Buyer as part of the Sale. ITI does not have prepaid
                expenses.
             o It is assumed that all other receivables of the North American Debtors will be
                conveyed to the Buyer as part of the Sale. ITI’s other receivables are not
                recoverable per discussions with management.
             o The negative adjustments to prepaid expenses and other receivables reflect the Sale
                of the North American Debtors’ assets. As the Sale is expected to close prior to the
                Liquidation Date, these assets are not reflected in the pro forma balance.



                                                  9
US-DOCS\120911017.1
            Case 19-10289-LSS         Doc 2853-4      Filed 01/27/21     Page 11 of 16




             o The Debtors estimate the liquidation recovery value of other current assets is 100%
               of the pro forma value.

            Note F - Property, Plant, and Equipment
             o The analysis assumes the North American Debtors’ Property, Plant, and Equipment
                will be conveyed to the Buyer as part of Sale; therefore no recoverable value is
                projected
             o For ITI:
                     Consists primarily of production plants, equipment utilized at the plant and
                        mines, and land.
                     Estimated recoveries are based on estimates from management team and
                        guidance on current market environment.
                     Recoveries on plants assume that ITI has ceased operations and no volumes
                        are moving through the plants and they are sold in a fire-sale scenario. The
                        buyer would purchase the plants as-is and would be responsible for any
                        dismantling and transportation costs to relocate the assets to an operating
                        location.
                     Other tangible assets were evaluated for their marketability to a non-talc
                        related purchaser.
                     Recovery on land was discounted given the assumption that the asset was
                        disposed in a fire-sale scenario.
                     The Debtors estimate the liquidation recovery value of Property, Plant, and
                        Equipment is 36% to 45% of the pro forma value.

            Note G - Deferred Taxes
             o Deferred income taxes are assets arising from differences between statutory
                accounting and tax basis.
             o Per discussions with the parent company’s internal tax professionals, deferred taxes
                can only be utilized by the Debtors and have no market value to third parties.
             o The Debtors estimate the liquidation recovery value of deferred taxes is 0% of the
                pro forma value.

            Note H - Intangible Assets
             o Consists primarily of software, goodwill, intangibles, and other assets, including
                intellectual property, patents, and business methodologies.
             o The Debtors estimate the liquidation recovery value of intangible assets is 0% of
                the pro forma value.

            Note I - Other Long-Term Assets
             o The analysis assumes the North American Debtors’ other long-term assets will be
                conveyed to the Buyer as part of the Sale; therefore no recoverable value is
                projected
             o For ITI:
                     Other long-term assets includes overburden and mineral reserves associated
                        with operating the mills and mines.




                                                 10
US-DOCS\120911017.1
            Case 19-10289-LSS           Doc 2853-4       Filed 01/27/21     Page 12 of 16




                         Overburden is a capitalized cost incurred when removing the surface, rock
                          and soil in order to access the underlying mineral deposit. As there is no
                          tangible asset associated with this capitalized cost, no estimated recovery is
                          assumed.
                         Mineral reserves are the economically mineable part of a measured or
                          indicated mineral resource and represents mineable ore within the mine.
                          Talc mines with remaining useful life and unmined resources are primarily
                          marketable to companies that mine talc minerals. This assumption creates
                          the highest and best use, maximizes return for the Estates, and has been
                          included as part of the Liquidation Analysis.
                         The Debtors estimate the liquidation recovery value of other long-term
                          assets is 2% to 4% of the pro forma value.

Liquidation Adjustments

            Note J - Post-Conversion Cash Flow
             o Adjustment is based on (i) estimated cash flow generated (used) by the North
                American Debtors for the 1-month subsequent to Liquidation Date for claims
                reconciliations, and other Estate activities, and (ii) estimated cash flow generated
                (used) by ITI for 1-month subsequent to Liquidation Date for converting existing
                raw materials into finished goods for sale to third parties.
             o For the North American Debtors, amounts are allocated to each legal entity based
                on the ratable total distributable value (“Distributable Value”), which is defined
                as economic recovery on assets prior to liquidations costs, generated by such legal
                entity. Estimated post-conversion cash flow for the North American Debtors is
                assumed to be ($0.2) million.
             o ITI post-conversion cash flow was calculated independently for 1-month of
                operations until mine production and maintenance activities are assumed to be
                completely eliminated. Estimated post-conversion cash flow for ITI is assumed to
                be $0.6 million.

            Note K - Chapter 7 Trustee Fees
             o Chapter 7 Trustee fees consist of fees paid to the chapter 7 Trustee to liquidate the
                Estates of the Debtors.
             o The estimate is pursuant to section 326 of the Bankruptcy Code and is calculated at
                approximately 3% of all gross Liquidation Proceeds in excess of $1.0 million.
             o Based on the Liquidation Proceeds forecast, the Debtors estimate the chapter 7
                Trustee fees to be $7.0 million.

            Note L - Chapter 7 Professional Fees
             o Chapter 7 professional fees includes costs to retain key professionals (attorneys,
                investment bankers, and financial advisors).
             o The North American Debtors’ Chapter 7 professional fee costs are assumed at 0.5%
                of Distributable Value.
             o ITI’s Chapter 7 professional fee costs are assumed at 2.5% of Distributable Value.




                                                    11
US-DOCS\120911017.1
             Case 19-10289-LSS         Doc 2853-4       Filed 01/27/21     Page 13 of 16




             o Based on the Liquidation Proceeds forecast, the Debtors estimate the chapter 7
               professional fees to be $1.7 million.

            Note M - Orderly Wind-Down Costs
             o Includes payroll, facility and overhead costs to assist the Trustee and retained
                professionals with post-close activities, which include: (i) accounting and
                remittance for accrued and unpaid invoices, (ii) calculating and distributing final
                payouts, and (iii) other administrative, dissolution and tax-related activities
                required to close the chapter 7 cases.
             o Additional wind-down activities include monetizing assets (for ITI), reconciling
                claims and winding-down the estate.
             o For the North American Debtors, these expenses are incurred over a 2-month
                period subsequent to cessation of operations.
             o For ITI, a collective dismissal procedure would be required and managed according
                to established union procedures and labor law. This communication and
                consultation lasts a maximum of 75 days.
             o Additional costs at ITI include $3.2 million to account for a 12 months lay-off
                incentive to facilitate trade unions negotiations, $1.4 million in lieu of the dismissal
                notice requirement, and $0.7 million for dismissal tickets and the employee
                termination fund.
             o Wind-down budget drafted in coordination with management, with an initial
                headcount totaling 311 FTEs declining over 4 months.
             o Orderly wind-down costs for all of Debtors is estimated to be $5.5 million.

            Note N - Estate Wind-Down Costs
             o Includes document retention, final W-2s, and final tax returns.
             o Costs are estimated to be $0.3 million.

            Note O - Decommissioning Costs
             o Includes amounts associated with decommissioning and reclamation of the
                Rodoretto mine at ITI.
             o Examples of costs include earthwork/excavation, demolition, equipment
                demobilization, and associated operating expenses during the decommissioning
                period.
             o Total estimated costs are estimated to be $1.8 million.

Claims

            Note P - Secured Claims (Class 2)
             o Includes claims arising from post-petition contract claim at ITA and capital leases
                and auto leases at ITI.
             o The Debtors estimate that there will be approximately $0.7 million of secured
                claims as of the Liquidation Date and that the recoveries will be 100%.




                                                   12
US-DOCS\120911017.1
            Case 19-10289-LSS         Doc 2853-4      Filed 01/27/21     Page 14 of 16




            Note Q - Administrative Expenses
             o Includes actual and necessary post-petition cost or expense of preserving the Estates
                or operating the businesses of the Debtors, post-petition costs, indebtedness or
                contractual obligations duly and validly incurred or assumed by the Debtors in the
                ordinary course of business, and compensation or reimbursement of expenses of
                Professionals to the extent allowed by the Bankruptcy Court under sections 327,
                328, and 330(a) of the Bankruptcy Code.
             o Claims pursuant to section 503(b)(9) of the Bankruptcy Code as a result of
                receiving goods in the 20-day period prior to the Petition Date, have been paid in
                the ordinary course during chapter 11.
             o Estimate of accrued professional fees based on the latest pro forma cash flow
                forecast projections prepared by the Debtors and their advisors.
             o Accrued professional fee balances were offset at the advisor level for any retainers
                in place as of the Petition Date.
             o The Debtors estimate that there will be approximately $47.0 million of chapter 11
                administrative expenses remaining as of the Liquidation Date and that the
                recoveries will be 100%.

            Note R - Priority Tax Claims
             o Allowed priority tax claims will be treated per section 1129(a)(9)(C) of the
                Bankruptcy Code and will receive interest on such allowed priority tax claims after
                the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
                Bankruptcy Code.
             o The Debtors estimate that there will be approximately $0.1 million of priority tax
                claims and that recoveries will be 100%.

            Note S – Employment Related Claims (Administrative Claims) and Priority
             Non-Tax Claims (Class 1)
             o The Debtors estimate that there will be no employment related claims or priority
                non-tax claims as the Liquidation Analysis assumes that all employees of the North
                American Debtors will be transferred to the Buyer pursuant to the Sale and ITI
                employment claims are addressed within Note M.

            Note T – Non-Priority Unsecured Claims (Class 3)
             o Overview – Classes 3, 4, and 5
                    Claims in Classes 3, 4, and 5 are treated pari passu, and the Debtors estimate
                       that in a chapter 7 liquidation there would be approximately $168.8 million
                       distributed to holders of Claims in these Classes. The estimated amount of
                       Claims in these Classes, other than Talc Personal Injury Claims, is $33.9
                       million. The Debtors estimate in a chapter 7 liquidation, all remaining
                       distributable proceeds from the North American Debtors would go to
                       Holders of Claims in Classes 3, 4, and 5 and no value would flow to Holders
                       of Equity Interests in the North American Debtors or ITI. To the extent
                       distributable proceeds remain such proceeds would go to holders of Equity
                       Interests. As discussed below, no value has been assigned to the Talc




                                                 13
US-DOCS\120911017.1
            Case 19-10289-LSS         Doc 2853-4       Filed 01/27/21    Page 15 of 16




                      Personal Injury Claims therefore estimated recoveries are higher than stated
                      claim value.
                   Assuming Talc Personal Injury Claims are excluded from the Liquidation
                      Analysis, Holders of Unsecured Claims and Intercompany Claims against
                      ITI and the North American Debtors are expected to recover in full in a
                      hypothetical liquidation pursuant to chapter 7.
             o Unsecured Claims (Class 3)
                   Includes unpaid prepetition trade, legal costs arising from prepetition talc
                      litigation, environmental liabilities and surety bond claims.
                   The Debtors estimate that there will be approximately $20.2 million of
                      Unsecured Claims as of the Liquidation Date.
                   For purposes of the Liquidation Analysis, estimated recovery values do not
                      contemplate any potential distributions on account of the Talc Personal
                      Injury Claims, given the inability to estimate such Claims. Accordingly,
                      recovery values for Unsecured Claims may be materially less, depending
                      on the actual value of the Talc Personal Injury Claims.
             o Talc Personal Injury Claims (Class 4)
                   Represents claims against one or more of the Debtors directly or indirectly
                      arising out of or relating to the presence of or exposure to talc or talc-
                      containing products based on alleged acts or omissions of the Debtors or
                      any other entity for whose conduct the Debtors have or are alleged to have
                      liability, prior to the Effective Date.
                   At the time the Disclosure Statement was filed, Talc Personal Injury Claims
                      remain unliquidated, contingent or disputed, and the aggregate amount of
                      such Claims is unknown. The Debtors do not have sufficient information
                      to estimate the amount of these Claims for purposes of this analysis, and
                      therefore, no value has been assigned to Class 4 and no recovery value is
                      currently projected.
                   Conversion to chapter 7 would substantially impact the cost and efficiency
                      of resolving the Talc Personal Injury Claims. Chapter 7 of the Bankruptcy
                      Code contains no provision for establishing a trust or other efficient means
                      to resolve such Claims.
                   Under chapter 7, the Talc Personal Injury Claims, or any portion of such
                      Claims would need to be resolved through litigation and the Trustee would
                      need to engage litigation counsel to defend and liquidate those Claims. This
                      differs significantly from the Plan, which proposes to establish the Talc
                      Personal Injury Trust to resolve such Claims through the Trust Distribution
                      Procedures. As such, litigation in a chapter 7 liquidation is likely to be more
                      costly and time-consuming than resolving all Talc Personal Injury Claims
                      through the Talc Personal Injury Trust to be established under the Plan.
                      Additionally, and as discussed above, the Plan guarantees that certain
                      amounts will be contributed to the Talc Personal Injury Trust as part of the
                      Imerys Settlement, the Rio Tinto/Zurich Settlement, and the Cyprus
                      Settlement. All or a portion of these amounts would likely not be paid in a
                      chapter 7 liquidation or not without incurring significant litigation expenses.




                                                  14
US-DOCS\120911017.1
            Case 19-10289-LSS          Doc 2853-4      Filed 01/27/21      Page 16 of 16




             o Intercompany Claims (Class 5)
                    Includes claims held by both non-debtor affiliates and other Debtors.
                      Claims held by non-debtor affiliates represent prepetition balances that
                      arose in the ordinary course of business in trading relationships with the
                      Debtors.
                    Debtor intercompany claims represent prepetition amounts owed to ITA
                      from ITV, ITC, and ITI.
                    The Debtors estimate that there will be approximately $13.8 million of
                      intercompany claims as of the Liquidation Date.

            Note U - Equity Interests in the North American Debtors (Class 6)
             o Existing Interests consists of interests of any holders of any class of equity
                securities of any of the North American Debtors, represented by shares of common
                or preferred stock, limited partnership interests or other instruments evidencing an
                ownership interest in any of the North American Debtors, whether or not
                certificated, transferable, voting or denominated “stock” or a similar security, or
                any option, warrant or right, contractual or otherwise, to acquire any such interest.
             o ITA is the direct parent of ITV and receives any proceeds remaining subsequent to
                ITV distributions following strict priority in accordance with section 726 of the
                Bankruptcy Code.
             o The Debtors estimate that there will be no recoveries for equity interests in the
                North American Debtors.

            Note V - Equity Interests in ITI (Class 7)
             o Existing Interests consists of interests of any holders of any class of equity
                securities of ITI, represented by shares of common or preferred stock, limited
                partnership interests or other instruments evidencing an ownership interest in any
                of ITI, whether or not certificated, transferable, voting or denominated “stock” or a
                similar security, or any option, warrant or right, contractual or otherwise, to acquire
                any such interest.
             o Estimated recoveries for Equity Interests in ITI are expected to be zero.




                                                  15
US-DOCS\120911017.1
